ORDER

PER CURIAM:
AND NOW, this 28th day of April, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 28, 1998, it is hereby
ORDERED that DAVID E. SHAPIRO, be and he is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years, retroactive to July 25, 1989, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
PAPADAXOS and CAPPY, JJ., dissent and would issue a Rule to Show Cause why respondent should not be disbarred.
Mr. Justice Frank J. MONTEMURO is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of Mr.
*415Justice Rolf LARSEN, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.